Citation Nr: 1442329	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-19 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left forearm and wrist disorder.

(The Board addresses the claim of entitlement to service connection for posttraumatic stress disorder in a separate decision being issued concurrently.)


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to October 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  


REMAND

In the July 2011 remand, the Board observed that the service treatment records reflect that the Veteran was treated in November 1968 for a contusion of the left wrist, which had occurred four weeks prior.  The Veteran reported residual pain and was given an ace bandage.  In July 1970, the Veteran sought treatment for complaints of a sprained wrist.  Approximately one week later, the Veteran once again sought treatment, reporting that he had injured his left wrist, two weeks prior.  He reported slight pain and was again given an ace wrap.  An October 1970 service treatment record reflects treatment for the left arm with complaints of left wrist pain.  He reported that it had been recurrent since an injury two years prior and was given an ace bandage as well as aspirin. 

Further, the Board noted that in a November 1993 statement, the Veteran reported that he had injured his left forearm in-service, while working as a mechanic in 1969.  He stated that he was putting a fan belt on a 2 1/2 ton truck and had just turned to pick up a wrench from his position of crouching on the front bumper.  He stated that he had his left arm lying across the radiator when the wind blew the hood of the truck and it fell shut, smashing his left forearm.  He reported that after six weeks of his arm hurting he had gone to sick call.  He essentially argues that he has continued to suffer from left arm/wrist problems since service. 

Treatment records dated in 2008 from the Arkansas Department of Corrections detailed complaints of pain, nerve damage, and parathesias in the left forearm secondary to military injury in 1970.  In a September 2009 statement, the Veteran essentially indicated that his left forearm had been "split lengthwise." 

In light of the cumulative record discussed above, in July 2011 the Board directed that VA should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed left forearm and wrist disorder on appeal. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board instructed that all indicated tests and studies were to be performed.  The examiner was requested to review all pertinent records associated with the claims file, particularly service treatment records, and provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed left forearm and wrist disorder had its onset during the Veteran's active service or is otherwise causally related to his service.  In doing so, the examiner was asked to discuss the in-service treatment and the Veteran's assertions of left forearm and wrist disorder difficulties since service. 

Pursuant to the July 2011 remand instructions, the Veteran underwent a VA examination to evaluate the claimed left forearm and wrist disorder in July 2013.  With regard to the Veteran's left wrist, the examiner indicated that a contusion of the Veteran's left wrist was diagnosed in 1968 and a left wrist sprain was diagnosed in 1970.  The examiner noted that the Veteran sustained a contusion of the wrist in 1968, and a sprain following the contusion.  The examiner noted that X-rays were negative and the Veteran developed neurologic complaints in 2008 and was diagnosed with a peripheral neuropathy condition.  The examiner reported that the Veteran denied having any musculoskeletal left wrist complaints and that time, and his current complaints are neurologic.  After performing a physical examination of the Veteran, the examiner again noted that a 1968 X-ray report was negative and said that additional X-rays could not be performed at that time, as the Veteran was incarcerated.  The examiner found that the Veteran had an unremarkable left wrist examination and was without musculoskeletal wrist complaints.  Therefore, the examiner concluded that it is less likely than not that the Veteran has a musculoskeletal wrist condition related to military service.  The examiner further observed that a review of the Veteran's prison records dating back several years failed to revel left wrist problems, which is evidence against a chronic wrist problem related to the military.  The examiner found that the Veteran's wrist and forearm complaints are neurologic.  

With regard to the Veteran's left elbow and forearm, the examiner noted that there was a diagnosis of contusion left forearm rendered during service.  After conducting a physical examination of the left elbow and forearm, the examiner found no evidence of left elbow or left musculoskeletal forearm abnormality upon examination.  Thus, the examiner could not relate an elbow or left forearm musculoskeletal condition to service. The examiner also observed that at the time of separation from service in 1970, the Veteran was noted to have normal left upper extremity examination, which is also evidence against a relationship between any current condition and service.  

The July 2013 examiner also performed a peripheral nerves conditions examination on that date.  The examiner indicated that the Veteran does have a peripheral nerve condition or peripheral neuropathy, specifically, left upper extremity ulnar neuropathy (cubital tunnel syndrome), diagnosed in 2013, and carpal tunnel syndrome of the left upper extremity, diagnosed in 2008.  After physically examining the Veteran, the examiner stated that the Veteran's complaints are related to the diagnosed peripheral neuropathy conditions.  The examiner opined that it is less likely than not that these conditions are related to service.  In so finding, the examiner noted that the records fail to prove these conditions from a neurological standpoint while the Veteran was on active duty.  The examiner indicated that records show complaints years later in 2008, which is evidence that the condition occurred long after exit from service, which is also evidence against a nexus to service.  The examiner noted that the injury of the forearm that the Veteran alleges happened would not have caused these 2 separate conditions, as nerves are compressed in different area of the left arm and are not consistent with left forearm neurologic injury from a clinical standpoint.  Also, examination at the time of separation from service was negative for the condition which is also evidence against the neurologic conditions being related to forearm/wrist complaints during service.  Thus, the examiner concluded that the conditions are less likely than not related to service.  

However, the examiner failed to discuss the Veteran's assertions of left forearm and wrist disorder difficulties since service, as requested by the Board in July 2011.  

While the Veteran reported in a November 1993 statement that he had injured his left forearm in-service, and he contends that he has experienced left arm and wrist problems since service, the examiner appears to have considered only the Veteran's post-service complaints dating since 2008.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the RO must obtain a supplemental opinion from the VA examiner who conducted the July 2013 examination.  If the examiner who performed the July 2013 VA examination is no longer available, the Veteran must be afforded another appropriate VA examination.  On remand, prior to any further examination, the Veteran should also be afforded the opportunity to identify or submit any additional pertinent evidence in support of his claim.

The record indicates that the Veteran has been and may still be incarcerated by the Arkansas Department of Corrections.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement as such individuals are entitled to the same care and consideration provided to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191. 

Thus, if the Veteran is currently incarcerated, all reasonable measures should be taken to provide him with this examination in compliance with the procedures outlined in M21-1MR, Part III, Subpart iv.3.A.11.d, as noted herein.  See Bolton, supra.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All records obtained or any response received must be associated with the evidence of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must return the Veteran's claims file to the VA examiner who provided the July 2013 VA examination concerning the Veteran's claimed left forearm and wrist disorder, and request clarification as to the etiology of such disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  After a thorough review of the evidence of record, to include the statements of the Veteran, the VA 

examiner must provide an opinion as to whether the Veteran's currently diagnosed left forearm and wrist disorders, left upper extremity ulnar neuropathy (cubital tunnel syndrome) and carpal tunnel syndrome of the left upper extremity, are related to his active duty service, to include his complaints and treatment of left forearm and wrist problems therein.  A complete rationale for all opinions must be provided.  The examiner must specifically address the in-service treatment and the Veteran's assertions of left forearm and wrist disorder difficulties since service.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.
 
3.  If the examiner who performed the July 2013 VA examination is no longer available, the Veteran must be afforded an appropriate VA examination to determine whether the currently diagnosed left forearm and wrist disorders are related to his military service.  The RO must determine whether the Veteran is still incarcerated, and if so, attempt to schedule him for a VA examination in accordance with the procedures outlined at M21-1MR, Part III, Subpart iv.3.A.11.d.  If he has been released from incarceration, schedule him for an appropriate VA examination in accordance with regular procedures.  All 

pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file, to include a copy of this Remand, and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether the currently diagnosed left forearm and wrist disorders, left upper extremity ulnar neuropathy (cubital tunnel syndrome) and carpal tunnel syndrome of the left upper extremity, are related to the Veteran's active duty service, to include his complaints and treatment of left forearm and wrist problems therein.  A complete rationale for all opinions must be provided.  The examiner must specifically address the in-service treatment and the Veteran's assertions of left forearm and wrist disorder difficulties since service.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

If the Veteran has not been released from incarceration, and for whatever reason cannot be provided with an 

examination after compliance with M21-1MR, Part III, Subpart iv.3.A.11.d, his claims file and a complete copy of this Remand should still be forwarded to an appropriate VA examiner to obtain a medical opinion as described herein.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing all appropriate development, the RO must readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



